Title: To Alexander Hamilton from James Bruff, 1 August 1799
From: Bruff, James
To: Hamilton, Alexander


          
            Sir.
            Baltimore August 1st. 1799—
          
          Yours of the 1st. and 2d. July reached this the 6; but it was the 12 before I received them at a rondizvous on the Eastern shore: Immediately I returnd & prepared  & should have been off for Niagara by the 22d had not the dysentery been communicated from the soldier’s barrack to my family & self: I am now, however, a convalecent and my physician, tells me that I may travel next week; which I shall endeavour to do, altho’ my wife & only son are ill, the latter dispaired of! One of my men have died, two are ill, and several sick; yet our barrack & quarters are in healthy situations—out of town.
          It is a good deal at the Fort & in the City, number of children die—Captain Morris has two ill: From past & present experience, I think it to be a disorder more or less prevalent here every warm season.
          The recruits have been mustered & paid  up to the 30. June—and yesterday were again muster’d for July: I intend to have Lieut. Heath to recruit & command here, and to send Lieunant Muhlenbergh into the Country—the service will be best promoted by this arrangement—
          The Physician called into my recruits, is the family physician of the contractor—and it was in his absence, and at his request, I procured quarters for myself & men—the payment will be through him; so that there will be no jaring—and to prevent which I have read to him that part of your letter relating to contracts &c
          The specification of the contemplated charges against Rivardi (yet in embryo) are communications from officers &c who wish me to bring  them forward, and may be comprised under the head of unofficer & ungentlemanly conduct. The first article in support of this charge, may be, for equivocating about—then denighing, and now withholding money deposited in his hands by some non-commissioned officers & privates at Norfolk &c. The many disgraceful circumstances attending this transaction, I am  not yet fully possessed of; but expect ample information can be had at Norfolk when wanted.
          An other article—will be for introducing to the wives of some of the most distinguished characters in the United States—wives of officers &c a woman as his lady, before they were (privately) married by the Revd. Doctr. Kuntzir at Governor’s Island in 1795. But whether the charge (itself) may be brought or not, depends much on a further investigation—as well as what may turn up at Niagara.
          It is an unpleasant, troublesome & expensive business I have got myself into—in order to obtain some satisfaction for the many vexations & injuries I suffer’d under his command at Niagara—as also to detect & rid the service of a doubtful character—a pretender to everything—without solid talents or experience—and I had like to have said country—for of the many “commissions” he boasts of, in the different services he says he has been in—he has not yet produced a single document to prove he ever bore one: Yet without any claims upon the justice or gratitude of our country or having anything in common with us, or knowing where he comes from he has had the good fortune & address to worm himself into office & rank—to command many characters who possess more real military & thus information than himself—
          I am rather indisposed to write—or think correctly—but duty demands I should inform you of my situation—excuse, therefore what you discover improper in Your Obt. Servt.
          
            J Bruff
          
          
            My number of recruits is 26
          
          The Honble. Major Genl. Alexander Hamilton—
        